AO 2453 (Rev. WAED ll/lo) Judgment in a Criminal Case
Sliect l Revised by WAED - 02/1'."

UNITED STATES DISTRICT COURT
Eastern District of Washington

UNITED STATES OF AME`.RICA
v.

CARLOS ARMANDO SALDANA

|:]
l:|

THE DEFENDANT:

>14 pleaded guilty to count(s)

|:| pleaded nolo contendere to count(s)
which was accepted by the court.

Count 1 of the Indictment

JUDGMENT IN A CRIMINAL CASE

4:17-CR-(]60|3-WFN-l

205 06-085
Natalie Ramos

Case Number:
USM Number:

 

| l FlLL'\J l[‘-I II`IL',
Defe“dam 5 A“°r“°¥ u.s. oisraic'i' couRT

l`:'ASTERN |T)}STR|C I` OF Wf\$_il'i|NGTON

NOV 08 2018

sean ii mayor CLERK
t _ oEPuTY
sFoKANi-., minorile On

 

m was found guilty on count(s) after a
plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Ofl’ense

21 U.S.C. 841(21)( l ), (b)(l)(A)(viii) Distribution Of 50 Grams Or lvlorc OfActua| (Pure} Methamphetamine

The defendant is sentenced as provided in pages 2 through

Sentencing Reforin Act of 1984.

[:l The defendant has been found not guilty on count(s)

Ofl`ense Ended
061'06/20|6 l

Count

7 of this judgment The sentence is imposed pursuant to the

 

 

2 ofthe Indictment

§ Count(s)

 

Eiis

[:] are dismissed on the motion of the United States

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. lf ordered to pay restitution,
e

the de

ndant must notify the court and United States attorney of material changes in economic circumstancesl

lin/2018

Dalc ol`lm_position ofJudgmg_nt

4 a/L/,;Z/

Signnturt: ol`.ludge

Thc l'lonorable Wm. FrcrnmingNielsen

Senior .ludge, U.S. Dislrict Court

Name and Title ol`Judge

Date

/_// Sj/ §_\/

AO 245B (Rev. WAED l |)'16) Judgmenl in a Crimina| Casi: judgmem __ pasc '_)_ of’]
Sl\eet 2 ~ lmprisonment

DEFENDANT: CARLOS ARMANDO SALDANA
Case Number: 4:17-CR-06013-WFN~|

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 120 Months as to Count l

With credit for any time served.

@ The court makes the following recommendations to the Bureau of Prisons:

That the Defendant be designated to the Lompoc, California facility as well as be allowed to participate in the electrician
program.

[Z The defendant is remanded to the custody of the United States Marshal.

ij The defendant shall surrender to the United States Marshal for this district:

[:] at |:l a.m. |:| p.m. on

 

[:] as notified by the United States Marshal.
l:\ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
I:l as notified by the United States Marshal.
[:] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Def`endant delivered on _ ___tO _
at __ ___ _M_ __ ______ ____ , with a certified copy ofthisjudgment.
uNn"Eo sTA'rEs MARsHAL
By

 

DEPU'l`Y UN['l`ED S'l`.'\TES MARSHAL

AO 24513 (Rev_ WAED 11/16) Judgrnent in a Criminal Casc Judgmem __ pagc 3 0{ 7

Shect 3 - Supervised Release

DEFENDANT: CARLOS ARMAN DO SALDANA
Case Number: 4:17-CR-06013-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 5 Years

E\.}

6.

MANDATORY CONDITIONS
You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance1 including marijuana, which remains illegal under federal law.

You must refrain h'om any unlawful use ofa controlled substance You must submit to one drug test within 15 days of

release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:_| The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check ifapplz`cab[e)

§§ You must cooperate in the collection of DNA as directed by the probation ol`ficer. (check ifapph'cab!e)

l:l You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. § 2090 l, et
seq.) as directed by the probation ofiicer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check i'foppt'r`cabi'e)

[:] You must participate in an approved program for domestic violence. (check i`fap;)licable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2453 {Rcv. WAED l li'l{i) .ludgnri:nl in tr Criniinnl Cttsc judgmcm __ page 4 0[' 7
Slreet 3:\ - Supcrvised Releasc

DEFENDANT: CARLOS ARMANDO SALDANA
Case Nurnber: 4: l7-CR-06013-WFN-l

STANDARD CONDITIONS ()F SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

|. You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment1 unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission

from the court or the probation officer.

4. You must be truthful when responding to the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of`your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. |f you do not have full~time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the clrange. lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a f`elony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you rnust notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearrn, arnmunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

|2. lf this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of thisjudgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

13. You must follow the instructions ofthe probation officer related to the conditions of supervision

if\.)

L»J

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr'ew ofPi'obaH'on and Super'vr`sed
Ret'ense Condr'ti`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 2458 {Rcv. WAED ll/lt)) .ludgment in aCriminal Case Judgmr:nt -- Pagc 5 ol"l`
Slreet 3D - Supcrvised Rcleasc

DEFENDANT: CARLOS ARMANDO SALDANA
Case Number: 4:1',"-CR-060|3-WFN-1

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attorney Genera|
or his designee. Should you reenter the United States1 you are required to report to the probation office within 72 hours of reentry.

.-‘\O 245B (Rev_ WAED l 1/16) Judgment in a Crinrin.'r| Case

Judgment -- Page 6 of 7
Shcet 5 a Criminal tvlonetary Fcnalties

DEFENDANT: CARLOS ARMANDO SALDANA
Case Number: 4:17-CR-060 |3-WFN-l

C_RIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Slreet 6.

Assessment JVTA Assessment* Fine Rcstitution
TOTALS 3100.00 $.00 $.00 $.00
|:] The determination of restitution is deferred until , An Amended.ludgment in a Crimi'na! Case (A 0245€) will be

entered after such determinationl
[:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

[f the defendant makes a partial payment1 each payee shall receive an approximately proportioned payment, unless specified otherwise in
thc priority order or percentage payment column below. flowever, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid

Namc of Pavee Total Loss** Restitution Ordered Priority or Percentage

l:|

Restitution amount ordered pursuant to plea agreement $

[:| The defendant must pay interest on restitution and a fine ofrnore than 32,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). Al| of the payment options on S|reet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

m the interest requirement is waived |:| fmc [:! restitution
for the
[:l the interest requirement for the i:l fine \:] restitution is modified as follows:

"‘ justice for Victims ofTrafficking Act 01`2[)15, l’ub. L. No. 114-22

** l?indings for the total amount of losses are required under Chapters 109A, l 10. l |OA, and l 13A OfTitlc 18 for Ol`f¢nScS Ct)mmitted on or afier
September 13, 1994, but before Apri| 23, 1996.

r\O 245]3 (Rev. WAED l lflo] Judgrnent in a Crinrinal Case judgment __ P“gc 7 o‘-jr
Slreet 6 - Sclicdulc of i’aymcnts

DEFENDANT: CARLOS ARMANDO SALDANA
Case Number: 41 l?-CR-060 l 3-WFN-l

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A [:l bump sum payments of $ due immediately, balance due
|:] not later than , or
[:] in accordance with |:] C, [:| D, [:| E, or [:] F below; or
B g Payment to begin immediately (may be combined with |:\ C, [:| D, or g F below); or
C |:| Payment in equal (’e.g., weekly, month!y, quarter!y) installments of $ over a period of
(e.g., months oi‘yeai's), to commence (e.g., 30 Or 60 danny after the date of this judgment; or
D [:] Payment in equal (e.g., week!y, irionti'rlyl quarterty) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term ofsupervision; or
E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alier release from

imprisonment The court will set the payment plan based on an assessment of` the defendant's ability to pay at that time; or
F E Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP inmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis ol`not less than $25.00 per month or !0% of the
defendant's net household income, whichever is iarger, commencing 30 days after the defendant is released from imprisonment

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons‘
lnrnate Financial Responsibility Program, are made to the following address until monetary penalties are paid in ful|: Clerk, U.S.
District Court1 Attention: Finance, P.O. Box 1493, Spokane1 WA 99210-|493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l _loinl and Several

Defendant and Co-Defendant Names and Case Numbers (i'ncludi‘ng defendant nnmber), Total Arnount, .loint and Several Amount,
and corresponding payee1 if appropriate.

l:l

The defendant shall pay the cost of prosecution.

13

The defendant shall pay the following court cost(s):

13

The defendant shall forfeit the defendant's interest in the following property to the United States:

Pnyments shall be applied in the following ordcr: (l] assessment, (2) restitution principal, (3) restitution intercst, (4) line principal, (5) [inc interest,
it)) community restitution, (7) .lVTA Asscssment, (8) penalties. and (9) costs, including cost ofprosecution and court costs.

